Name: COMMISSION REGULATION (EC) No 1298/95 of 7 June 1995 determining the percentage of quantities covered by applications for advance fixing of refunds on eggs and poultrymeat which may be accepted and suspending advance fixing thereof
 Type: Regulation
 Subject Matter: trade policy;  animal product;  international trade
 Date Published: nan

 No L 125/22 | EN 1 Official Journal of the European Communities 8 . 6 . 95 COMMISSION REGULATION (EC) No 1298/95 of 7 June 1995 determining the percentage of quantities covered by applications for advance fixing of refunds on eggs and poultrymeat which may be accepted and suspending advance fixing thereof tion (EC) No 974/95 from 8 to 12 June and applications pending should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3652/81 of 18 December 1981 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector ('), as last amended by Regulation (EC) No 1030/95 (2), and in parti ­ cular Article 4 thereof, Whereas Regulation (EEC) No 3652/81 provides for measures to ensure compliance with the limit on quanti ­ ties covered by advance-fixing certificates valid beyond 30 June 1995 and submitted pursuant to Commission Regu ­ lation (EC) No 974/95 of 28 April 1995 on certain transi ­ tional measures required to implement the Uruguay Round Agricultural Agreement (3) ; Whereas the quantity covered by applications for advance fixing of refunds on eggs and poultrymeat submitted from 1 to 6 June 1995 is greater than that normally disposed of ; whereas a percentage of such quantities which may be accepted should therefore be fixed pursuant to Regulation (EC) No 974/95 ; Whereas no further applications for advance fixing of refunds should therefore be accepted pursuant to Regula ­ HAS ADOPTED THIS REGULATION : Article 1 Applications for advance fixing of refunds on eggs and poultrymeat submitted pursuant to Article 1 of Regulation (EC) No 974/95 shall be dealt with as follows : 1 . 64,83 % quantities applied for in the case of eggs and 45,65 % in the case of poultrymeat in applications submitted from 1 to 6 June 1995 shall be accepted ; 2. no further action shall be taken in respect of applica ­ tions pending, for certificates which should have been issued from 14 June 1995 ; 3 . the submission of applications is hereby suspended from 8 to 12 June 1995 . Article 2 This Regulation shall enter into force on 8 June 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 364, 19 . 12 . 1981 , p. 19 . (2) OJ No L 103, 6. 5. 1995, p . 36 . 1 OJ No L 97, 29. 4. 1995, p. 66 .